11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Mariano Octavio Castelnuovo,               * From the County Court at Law
                                             of Brown County,
                                             Trial Court No. DV1103062.

Vs. No. 11-12-00085-CV                     * August 21, 2014

Sandra Faieta,                             * Memorandum Opinion by Bailey, J.
                                             (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Mariano Octavio Castelnuovo.